Citation Nr: 1539246	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  10-12 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to June 1975.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran testified at a Board hearing at the RO in March 2012; a transcript is of record.  

The Board remanded this case in November 2012 for additional development.  In December 2014, the Board denied entitlement to a compensable disability rating for bilateral hearing loss.  The Veteran appealed to the Court of Appeals of Veterans Claims (Court).  In a July 2015 Order, pursuant to a Joint Motion for Remand by the parties, the Court vacated the Board's decision to the extent that it denied entitlement to a compensable disability rating on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b) (2015).  The Joint Motion expressly stated that the Veteran was not appealing from the issue of entitlement to a compensable disability rating on a schedular for bilateral hearing loss, and requested the Court to affirm that portion of the Board's December 2014 decision.  Thus, only entitlement to a compensable rating on an extraschedular basis remains on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Generally, evaluation of a disability under the schedular diagnostic codes is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015); Anderson v. Shinseki, 22 Vet. App. 423, 425 (2009).  For exceptional cases, assignment of an extraschedular rating may be appropriate under 38 C.F.R. § 3.321(b).  A "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service."  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  If the RO or the Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id. at 115-16.  

As noted in the Board's prior decision and in the Joint Motion, the Veteran testified in March 2012 that he was issued hearing aids and amplifiers for around his house.  He also stated that he was a college professor, and that his hearing loss prevented him from holding a conversation, going to the movies, conversing with students, and listening in church.  There were also statements from several lay witnesses that discussed his inability to hear, including in a classroom setting.  At the most recent VA examination in February 2013, the VA examiner opined that the Veteran's hearing loss impacted the ordinary conditions of daily life, including his ability to work, which the Veteran stated was due to difficulty understanding speech.  

The Joint Motion found that, considering the above evidence, which included a description of the functional effects as to the Veteran's hearing loss disability, the Board did not sufficiently explain how the schedular rating criteria adequately addressed his symptomatology as it affected his particular work environment, such that referral for extraschedular consideration under 38 C.F.R. § 3.321(b) was not warranted.  The Board also notes that, during an October 2007 VA examination, the Veteran reported having decreased hearing for about 28 years.  In light of the Joint Motion, the case will be referred for extraschedular consideration; the Board cannot make a determination regarding an extraschedular rating in the first instance. 

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim to VA's Director of Compensation and Pension Services or the Undersecretary for Benefits for an opinion regarding entitlement to an extraschedular rating for bilateral hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1) throughout the period on appeal.  The Veteran's work circumstances and effects of his hearing loss disability should be considered.

2.  Readjudicate the issue of entitlement to a compensable rating on an extraschedular basis for bilateral hearing loss.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims that are remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

